
	
		I
		111th CONGRESS
		2d Session
		H. R. 5436
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Minerals Management Service from issuing
		  permits or environmental or safety waivers for any deepwater drilling rig in
		  the Gulf of Mexico until the discharge of oil from the last Deepwater Horizon
		  well has stopped and a congressional committee has issued a report finding the
		  cause of the explosion on and sinking of the Deepwater
		  Horizon.
	
	
		1.Prohibition on issuance of
			 permits and waivers for deepwater oil drilling in Gulf of Mexico
			(a)ProhibitionThe Minerals Management Service may not
			 issue any permit or grant any waiver of any environmental or safety requirement
			 or restriction under any Federal law for any deepwater drilling rig in the Gulf
			 of Mexico before the date on which—
				(1)the discharge of
			 oil from the last well drilled by the semi-submersible drilling rig Deepwater
			 Horizon has stopped; and
				(2)a
			 Committee of the House of Representatives or the Senate has issued a report
			 that includes a finding of the cause of the explosion on and sinking of the
			 semi-submersible drilling rig Deepwater Horizon.
				(b)DefinitionsIn this section—
				(1)the term
			 deepwater drilling rig means an offshore facility used for
			 drilling in, exploring for, developing, or producing oil in water that is
			 greater than 1,000 feet in depth; and
				(2)the term
			 offshore facility has the meaning that term has in the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
				
